Mr. Justice Mercur
delivered the opinion of the court, January 5th 1880.
Express companies are common carriers, and are generally held to personal delivery either at the residence, or place of business, of the consignee. They should carry goods to their destination within a reasonable time, and deliver them as soon as practicable within business hours: Shenk v. Propeller Co., 10 P. F. Smith 109; American Union Express Co. v. Robinson, 22 Id. 274.
These goods were sent by the defendants in error from Connautville, directed to Benjamin McMahon at Millerstown. They were delivered to the express agent on Thursday in time to have reached their destination on the evening of that day if sent by direct route. It appears they were sent by a more circuitous route, which the company was then using, and they did not arrive at Millerstown until from five to six o’clock’on Saturday evening. In anticipation of an earlier arrival McMahon called at the express office about two o’clock on Saturday afternoon, and inquired of the express agent if there was any package for him. The latter replied there was not.
McMahon lived about one hundred rods from the express office, and had lived at the same place for more than a year. Pie was well known in the town. The goods arrived at Millerstown about six o’clock on Saturday evening; but they were never delivered to McMahon nor any notice of their arrival given to him. The company retained them until Tuesday night, at which time they were destroyed by fire. Thus two entire business days intervened between the time of their arrival and the night of the fire. There is no evidence in the case tending to-justify or excuse this omission of the company to either deliver the goods or give notice of their arrival. The main object of sending goods by express is to secure their early and prompt receipt. The case shows a clear disregard of duty imposed on the company.
The remaining question relates to the rejection of evidence. A receipt was given to the defendants in error when they delivered the goods to the company. No notice was proved of demand on them to produce the receipt. The remark made by the counsel of plaintiff in.error was insufficient for that purpose. On the trial the plaintiff in error offered in evidence a blank receipt with proof it was the usual form of receipt used by the company before, since, and at the time, these goods were shipped. The court rejected the paper but allowed the plaintiff to show what the receipt -was which the defendants took. This certainly opened wide the door to prove the contents of the -receipt actually given to the defendants in error. The company did not show nor offer to show that this blank was a copy of the one given to them. The attempt was to get this paper before the jury and induce them to find it to be a copy when no witness so testified. If the witness- was so doubtful *327that he would not testify that in his opinion, or to the best of his belief, the paper offered was a copy of the receipt delivered, the court was clearly right in not permitting the paper to go to the JU17-
Judgment affirmed.